Exhibit 10.1

AMENDMENT NO. 1

TO

SUBLEASE AGREEMENT

RESEARCH PARK BUILDING - PHASE V

THIS AMENDMENT NO. 1 TO SUBLEASE AGREEMENT (the “First Amendment”) is made and
entered into effective as of November 11, 2009 by and between Myriad Genetics,
Inc. (the “Landlord”), and Myriad Pharmaceuticals, Inc. (the “Tenant”).

WHEREAS, Landlord and Tenant entered into that certain Sublease Agreement, dated
effective as of July 1, 2009, with respect to the Leased Premises in the
Building located on the Property;

WHEREAS, Paragraph 1.4 of the Sublease Agreement provides for Tenant to be
responsible for, and to otherwise pay for, certain Tenant Finish costs with
respect to the Leased Premises; and

WHEREAS, Tenant desires that Landlord fund, or otherwise pay for, a portion of
the Tenant Finish costs in exchange for which Tenant is willing to pay Landlord
additional rent for the Leased Premises over a specified period of time.

NOW THEREFORE, in consideration of the premises set forth herein, and for such
other good and valuable consideration the sufficiency of which is hereby
acknowledged, Landlord and Tenant agree as follows.

1. Capitalized Terms. All capitalized terms shall have the same meaning ascribed
to such capitalized terms as provided for under the Sublease Agreement and
Exhibits thereto.

2. Tenant Finish. Tenant represents that it has approved the Tenant Finish Plans
and the estimated Tenant Finish budget as contemplated in Exhibits C and E,
respectively, to the Sublease Agreement. Landlord shall pay up to $4,256,864.32
for Tenant Finish work to the Leased Premises as provided for under the Tenant
Finish Plans. As Tenant Finish work to the Leased Premises is completed and
draws for the same are invoiced by third parties, Tenant shall review and
approve the Tenant Finish work and related third party invoices, and Tenant
shall then present to Landlord reasonable evidence of the completion of such
Tenant Finish work and provide copies of the applicable third party invoices
which have been approved by Tenant. Landlord shall review such required
documentation and then pay the applicable third party for the invoiced amounts
as approved by Landlord which approval shall not be unreasonably withheld. The
total amount approved and paid to third parties by Landlord for the Tenant
Finish work shall not exceed $4,256,864.32. Tenant remains responsible for all
remaining Tenant Finish costs.

3. Additional Rent. In addition to all other amounts due and payable under the
Sublease Agreement, there shall be an additional amount paid, as rent for the
use of the Leased Premises, as completed with the Tenant Finish, of $78,861.98
per month (the “Additional TI Rent”) during the initial term of the Lease and,
if the lease term is extended, for the first three year option period. The
Tenant’s obligation to pay the Additional TI Rent shall begin on the
Commencement Date. Thereafter, each monthly Additional TI Rent amount shall be
due and payable on the first day of each calendar month during the term of the
Sublease Agreement. The Additional TI Rent payment shall be subject to a pro
rata adjustment, based on the number of days occupied during any partial month
in which the Leased Premises is occupied by the Tenant.

4. Conclusion of Lease Term. The Tenant Finish shall become part of the Leased
Premises, and upon termination of the Lease, Tenant shall have no rights to the
Tenant Finish except as set forth in Exhibit F to the Sublease Agreement.

5. Sublease Agreement. All other terms and conditions, including those provided
for in the Exhibits, of the Sublease Agreement, except to the extent modified by
the terms of this First Amendment, shall continue in full force and effect,
including Landlord’s rights and remedies for the failure to pay any rents due
under the Sublease Agreement, as amended.

6. No Other Approvals. Landlord and Tenant agree that no other third party
approvals of this First Amendment shall be sought, or need to be obtained, for
this First Amendment to be effective and binding on Landlord and Tenant.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representative of Landlord and of Tenant
have signed this First Amendment effective as of the date first set forth above.

 

MYRIAD GENETICS, INC.

/S/ PETER D. MELDRUM

BY:   Peter D. Meldrum ITS:   President and CEO

MYRIAD PHARMACEUTICALS, INC.

/S/ ADRIAN N. HOBDEN

BY:   Adrian Hobden, Ph.D. ITS:   President and CEO